DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
wherein adjacent secondary trenches of the plurality of secondary trenches and adjacent primary trenches of the plurality of primary trenches jointly define an island, a sidewall of the island adjacent to the first primary trench has a second maximum length less than the first maximum length,
a top-most surface of the island is above a bottom-most surface of each of the plurality of primary trenches, and the top-most surface of the island is below a top-most surface of the substrate outside of the plurality of primary trenches and the plurality of secondary trenches; 
a first dielectric material separating the substrate from a first capacitor plate of a plurality of capacitor plates; and a second dielectric material separating the first capacitor plate from a second capacitor plate of the plurality of capacitor plates, wherein the first dielectric material, the second dielectric material, the first capacitor plate and 
in claim 14:
the plurality of primary trenches and the plurality of secondary trenches jointly define an island, a top-most surface of the island is above a bottom- most surface of each of the plurality of primary trenches, and the top-most surface of the island is below a top-most surface of the substrate outside of the cross-hatched set of the plurality of primary trenches and the plurality of secondary trenches; 
a first dielectric material on the substrate in each of the plurality of primary trenches and each of the plurality of secondary trenches; a first conductive material directly on the first dielectric material; a second dielectric material directly on the first conductive material; and a second conductive material directly on the second dielectric material.
in claim 21:
wherein the intersection of the first trench and the second trench defines a corner and two sides of a polygonal island, and a top-most surface of the polygonal island is both above a bottom-most surface of each of the first trench and the second trench and below a top-most surface of the substrate outside a perimeter of the polygonal island; 
a first pair of capacitor layers in the first trench, wherein the first pair of capacitor layers comprises a first insulating layer and a first conductive layer, and the first insulating layer is between the substrate and the first conductive layer; and a second pair of capacitor layers in the second trench and over the first pair of capacitor layers, wherein the second pair of capacitor layers comprises a second insulating layer and a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826